AFFIRMED as MODIFIED and Opinion Filed April 21, 2021




                                    S   In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-19-00786-CR
                                No. 05-19-00788-CR
                  JERYL PATRICK GRAVES, JR., Appellant
                                 V.
                     THE STATE OF TEXAS, Appellee

               On Appeal from the 203rd Judicial District Court
                            Dallas County, Texas
              Trial Court Cause Nos. F17-76631-P & F17-76630-P

                        MEMORANDUM OPINION
               Before Justices Partida-Kipness, Pedersen, III and Goldstein
                               Opinion by Justice Goldstein

      These are appeals from convictions for two aggravated sexual assaults. We

affirm the judgments as modified.

      Jeryl Patrick Graves, Jr. was indicted for two aggravated sexual assaults

committed against two different victims on the same evening. The cases were tried

together in a bench trial. After finding Graves guilty of both offenses, the trial judge

assessed punishment at 60-years confinement in each case to be served concurrently.

The judge assessed costs against Graves in both cases and certified that Graves had

a right to appeal each conviction. Graves timely filed a notice of appeal in both cases.
      Graves presents four issues on appeal. In his first two issues, Graves contends

that the judgment should be modified to reflect there was no plea bargain agreement

and to delete a duplicate cost award from the bill of costs. The State agrees and

requests the judgment also be modified to reflect that Graves is required to register

as a sex offender. In his third and fourth issues, Graves asserts he should receive a

new punishment hearing because the trial court demonstrated judicial bias by acting

as an adversarial advocate against Graves and violated his common law right of

allocution.

                      Adversarial Advocacy as Judicial Bias

      In his third issue, Graves argues “the trial court abused its discretion and

committed reversible error of a fundamental and structural nature” by acting as an

adversarial advocate against him. At the beginning of the punishment phase, Graves

and the State entered into a written stipulation regarding the truth of each

indictment’s enhancement paragraph that alleged Graves had a prior felony

conviction for aggravated robbery. The State did not offer the written document into

evidence at that time. After final arguments, the judge recessed. When the judge

reconvened on the record, the following occurred:

              THE COURT: We are back on the record. I believe the State will
      be offering State’s Exhibit No. 129, which is the stipulation that was
      entered into and agreed between Defense Counsel and her client. And
      it’s signed by all parties, correct, [Prosecutor]?

              [Prosecutor]: Yes.


                                        –2–
             [Defense Counsel]: No objection.

             THE COURT: And no objection from [Defense Counsel]. All
      right. State’s Exhibit No. 129 will be entered into evidence.

      Graves contends the trial judge “expressly prompted the State to introduce the

stipulation documents into evidence,” and that through the acts of reopening

evidence and prompting admission of Exhibit 129, the judge acted as an “adversarial

advocate for the State.” Graves asserts that the trial judge’s actions reflect judicial

bias amounting to fundamental structural error, thus, no objection was required to

preserve error for appeal.

Applicable Law

      Graves does not direct us to any portion of the record that indicates he made

a request, objection, or motion based on the trial judge’s alleged bias. See TEX. R.

APP. P. 33.1(a) (requiring a timely request, objection, or motion to preserve a

complaint for appellate review). He did not file a motion to recuse the trial judge or

seek a new trial on the basis of bias.

      Only two categories of errors may be raised for the first time on appeal,

violations of rights which are waivable only and denials of fundamental systemic

requirements. Proenza v. State, 541 S.W.3d 786, 798 (Tex. Crim. App. 2017) (citing

Marin v. State, 851 S.W.2d 275, 280 (Tex. Crim. App. 1993), overruled on other

grounds, Cain v. State, 947 S.W.2d 262, 264 (Tex. Crim. App. 1997)). The Court of

Criminal Appeals rejected any common law “fundamental error” exception to the


                                         –3–
rules of error preservation based upon harm, holding the question of error

preservation instead turns upon the “nature” of the error itself. Proenza, 541 at 796

(citing Marin, 851 S.W.2d at 278-80.). We need not determine whether the alleged

error requires an objection under Marin because, after reviewing the record, we find

no apparent bias or partiality. See Brumit v. State, 206 S.W.3d 639, 644–45 (Tex.

Crim. App. 2006) (declining to decide whether an objection is required to preserve

an error of this nature where the record did not reflect partiality of trial court).

      Due process requires a neutral and detached hearing body or officer. Brumit,

206 S.W.3d at 645 (citing Gagnon v. Scarpelli, 411 U.S. 778, 786 (1973)). A

defendant has an absolute right to an impartial judge at both the guilt-innocence and

punishment phases of trial. Segovia v. State, 543 S.W.3d 497, 503 (Tex. App.—

Houston [14th Dist.] 2018, no pet.). A judge should not act as an advocate or

adversary for any party. Johnson v. State, 452 S.W.3d 398, 405 (Tex. App.—

Amarillo 2014, pet. ref’d). To reverse a judgment on the ground of improper conduct

or comments of the judge, we must be presented with proof (1) that judicial

impropriety was in fact committed, and (2) of probable prejudice to the complaining

party. Id. Absent a clear showing of bias, a trial court’s actions are presumed correct.

Brumit, 206 S.W.3d at 645. In conducting this review, we examine the entire record.

Id.




                                          –4–
Application of Law to Facts

      Graves’s sole complaint of “adversarial advocacy” relates to the admission of

Exhibit 129, upon reconvening after a recess. It is not evident from the record why

the trial judge and parties went back on the record. The record shows that a document

reflecting the stipulation was handed to the trial judge before the recess, during the

punishment phase of the trial. The judge questioned Graves on the contents of the

stipulation relative to the enhancement paragraph. Thereafter, defense counsel

closed.

      Where no extrajudicial information was considered, predispositions formed

by a judge on the basis of facts or events occurring in the course of the proceedings

cannot be characterized as judicial bias unless the deep-seated favoritism or

antagonism is so extreme as to display a clear inability to render a fair judgment.

Gaal v. State, 332 S.W.3d 448, 454 (Tex. Crim. App. 2011) (citing Liteky v. United

States, 510 U.S. 540, 555 (1994)). There is no showing of “deep-seated favoritism

or antagonism that would make fair judgment impossible” where facts offered to

show judicial bias did not offer any indication of what was going through a trial

judge’s mind and instead were based upon appellant’s speculation as to what the

judge was thinking. See Gaal, 332 S.W.3d at 458-59.

      A trial judge has broad discretion in maintaining control and expediting the

trial. Jasper v. State, 61 S.W.3d 413, 421 (Tex. Crim. App. 2001). A judge can

lawfully provide guidance and manage presentation of evidence from the bench

                                         –5–
without abandoning her role as an independent arbiter. Strong v. State, 138 S.W.3d

546, 552 (Tex. App.—Corpus Christi–Edinburg 2004, no pet.). In a bench trial, the

judge has more latitude than in a jury trial to ask questions that an advocate might

ask in order to assist in the fact-finding process. See Moreno v. State, 900 S.W.2d

357, 359-60 (Tex. App.—Texarkana 1995, no pet.); see also Marshall v. State, 297

S.W.2d 135, 136–37 (Tex. Crim. App. 1956). The exchange on this record relative

to the formal admission of proffered evidence, already made part of the record

through Graves’s testimony and counsel’s argument, reveals nothing as to the trial

judge’s motivations, nor does it reveal the type of “deep-seated favoritism or

antagonism that would make a fair judgment impossible” and overcome the

presumption that the trial court’s actions were properly motivated. See Gaal, 332

S.W.3d at 458-59; Brumit, 206 S.W.3d at 646. Under these circumstances, we

cannot conclude the trial judge acted as an adversarial advocate for the State. We

overrule issue three.

                                           Right to Allocution

        In his fourth issue, Graves claims he is entitled to a new punishment hearing

because the trial judge deprived him of the common law right of allocution. Because

Graves failed to preserve error on this issue, we do not address whether the common

law right of allocution exists in Texas.1


    1
     For a discussion of the history of allocution rights in Texas: See Decker v. State, No. 05-18-01259-
CR, 2020 WL 614100, at *4 (Tex. App.—Dallas Feb. 10, 2020, no pet.) (mem. op., not designated for

                                                  –6–
Applicable Law

       Controlling precedent requires preservation of a complaint regarding denial

of allocution by making a timely and specific objection in the trial court and

obtaining a ruling. McClintick v. State, 508 S.W.2d 616, 618 (Tex. Crim. App. 1974)

(op. on reh’g). The appellate error preservation requirement “ensures that trial courts

are provided an opportunity to correct their own mistakes at the most convenient and

appropriate time—when the mistakes are alleged to have been made.” Hull v. State,

67 S.W.3d 215, 217 (Tex. Crim. App. 2002); see also TEX. R. APP. P. 33.1.

Application of Law to Facts

       Before sentencing, the trial judge asked “is there any legal reason your client

should not be sentenced and sentence should not be imposed?” and defense counsel

answered “No, Your Honor.” Graves does not challenge the judge’s compliance

with his statutory right of allocution. See TEX. CODE CRIM. PROC. ANN. art. 42.07.

Rather, Graves complains on appeal that he was denied the opportunity to exercise

his common law right of allocution by the judge not explicitly inquiring if he

“wished to exercise his common law right to allocution or had anything to assert.”

The record reflects that Graves had the opportunity, but failed to invoke, any

common law right of allocution in the trial court prior to sentencing and failed to




publication) (“Following the enactment of code of criminal procedure article 42.07, the questions of
whether the statute encompassed the same scope as the former common-law practice, or, if not, supplanted
any potential broader reach of the common-law right remained unanswered.”).
                                                 –7–
timely object to the trial judge’s alleged error in denying him that right. We therefore

overrule issue four.

                                Modification of Judgments

      In his first and second issues, Graves contends the judgments should be

modified to correct certain errors.

Applicable Law

      This Court has the power to correct and reform the judgment of the court

below to make the record speak the truth when it has the necessary data and

information to do so. See Abron v. State, 997 S.W.2d 281, 282 (Tex. App.—Dallas

1998, pet. ref’d) (citing Bigley v. State, 865 S.W.2d 26, 27–28 (Tex. Crim. App.

1993)). A court of appeals may “modify the trial court’s judgment and affirm it as

modified.” TEX. R. APP. P. 43.2(b).

Application of Law to Facts

   A. Plea Bargain Notation

      In his first issue, Graves asserts that the trial court’s judgment in each case

must be modified to reflect that there was no plea bargain agreement between Graves

and the State in regard to either of the charged offenses.          The State agrees.

Accordingly, we sustain issue one and modify both judgments to read “N/A” in the

“Plea Bargain” field.




                                          –8–
   B. Duplicate Costs

      In his second issue, Graves argues that he was charged court costs twice

because he was assessed costs in both cases even though the cases were tried

together. The State agrees that Graves should have been charged each court cost or

fee only once.

      “In a single criminal action in which a defendant is convicted of two or more

offenses or of multiple counts of the same offense, the court may assess each court

cost or fee only once against the defendant.” TEX. CODE CRIM. PROC. ANN. art.

102.073(a). For purposes of this rule, a person convicted of two or more offenses in

the same trial is convicted of those offenses in a “single criminal action.” Hurlburt

v. State, 506 S.W.3d 199, 203–04 (Tex. App.—Waco 2016, no pet.). When two or

more convictions arise from a single criminal action, “each court cost or fee the

amount of which is determined according to the category of offense must be assessed

using the highest category of offense that is possible based on the defendant’s

convictions.” TEX. CODE CRIM. PROC. ANN. art. 102.073(b).

      Graves was convicted of two aggravated sexual assaults in a single trial.

Therefore, each court cost or fee should have been assessed only once, in the amount

corresponding to his most serious offense. The $474 in court costs assessed by

Graves’s judgment in cause number F17-76631 (05-19-00786-CR) incorporates the

same fees as the $474 sum assessed in F17-76630 (05-19-00788-CR).



                                        –9–
      Because the fees are duplicative and the offenses are the same, we sustain

issue two and modify the judgment in cause number F17-76631 (05-19-00786-CR)

to delete the assessment of court costs.

   C. Sex Offender Registration

      In a single cross-issue, the State asserts that the judgment in 05-19-00788-CR

should be modified to reflect that Graves is required to register as a sex offender

under Chapter 62 of the Texas Code of Criminal Procedure. “In the event of

conviction of an offense for which registration as a sex offender is required under

Chapter 62,” the judgment must contain “a statement that the registration

requirement of that chapter applies to the defendant and a statement of the age of the

victim of the offense.” TEX. CODE CRIM. PROC. ANN. art. 42.01 § 1(27). Aggravated

sexual assault is an offense for which sex offender registration is required under

Chapter 62. See TEX. PENAL CODE ANN. § 22.021; TEX. CODE CRIM. PROC. ANN.

arts. 62.001(5)(A), 62.002.

      Accordingly, we sustain the State’s sole cross-issue and modify the judgment

in cause number F17-76630 (05-19-00788-CR) to reflect that Graves must register

as a sex offender under Chapter 62.




                                           –10–
As modified, we affirm the judgments.



                                          /Bonnie Lee Goldstein/
                                          BONNIE LEE GOLDSTEIN
                                          JUSTICE


Do Not Publish
TEX. R. APP. P. 47
190786F.U05




                                        –11–
                                  S
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                  JUDGMENT

JERYL PATRICK GRAVES, JR.,                   On Appeal from the 203rd Judicial
Appellant                                    District Court, Dallas County, Texas
                                             Trial Court Cause No. F17-76631-P.
No. 05-19-00786-CR          V.               Opinion delivered by Justice
                                             Goldstein. Justices Partida-Kipness
THE STATE OF TEXAS, Appellee                 and Pedersen, III participating.

   Based on the Court’s opinion of this date, the judgment of the trial court is
MODIFIED as follows:

      We DELETE the statement "TBCT - 60 YEARS TDCJ; NO FINE"
      under the heading "Terms of Plea Bargain (if any):" and INSERT the
      statement "N/A."

      We DELETE the statement of $474.00 under the heading “Court
      Costs:” and INSERT the statement “$ 0.”

As REFORMED, the judgment is AFFIRMED.


Judgment entered April 21, 2021




                                      –12–
                                  S
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                  JUDGMENT

JERYL PATRICK GRAVES, JR.,                   On Appeal from the 203rd Judicial
Appellant                                    District Court, Dallas County, Texas
                                             Trial Court Cause No. F17-76630-P.
No. 05-19-00788-CR          V.               Opinion delivered by Justice
                                             Goldstein. Justices Partida-Kipness
THE STATE OF TEXAS, Appellee                 and Pedersen, III participating.

   Based on the Court’s opinion of this date, the judgment of the trial court is
MODIFIED as follows:

      We DELETE the statement "60 YEARS TDC" under the heading
      "Terms of Plea Bargain (if any):" and INSERT the statement "N/A."

      We ADD an “x” mark next to the statement “Defendant is required to
      register as sex offender in accordance with Chapter 62, Tex. Code
      Crim. Proc.”

As REFORMED, the judgment is AFFIRMED.


Judgment entered April 21, 2021




                                      –13–